department of the treasury internal_revenue_service washington d c date jul contact person id number telephone number fax numbers employer_identification_number legend a b c d dear sir or madam this is in reply to your request for rulings that the establishment and operation of a wholly- owned subsidiary will not jeopardize your exempt status under sec_501 of the internal_revenue_code and will not result in tax_liability under sec_511 of the code facts a owns and operates two kidney dialysis centers a has been recognized as exempt from federal_income_tax under sec_501 of the code and as other than a private_foundation under sec_509 a and i70 b a iii of the code a concluded that it can better serve its service area by expanding its facilities to provide a third kidney dialysis center in structuring the new dialysis center a is aware that such a center could be established by local physicians as a for-profit entity unrelated to a which action would be detrimental to a in order to encourage the physicians to continue the rendition of services at a’s centers and to encourage the physicians to travel to the new center for the purpose of providing required nephrology services a and the physicians have formed a general_partnership to own and operate the new dialysis center to be known as b a has established a wholly-owned for-profit subsidiary known as c to hold its partnership_interest four local physicians providing nephrology services at a’s kidney centers have established a for-profit corporation known as d to hold their partnership interests none of the physicians serve as board members of either c or a and d have formed b to operate the new dialysis center a has funded to the extent of similarly the physicians have funded d c and d have ownership interests in percent of the required initial capital_contribution to b to the extent of percent of the required initial capital of b 35h b proportional and equa in value to their respective contributions as provided in the partnership_agreement all income and losses and distributions of cash_flow are distributed among the partners in proportion to their ownership interests has separate and independent management from a the board_of directors of consists of six community leaders three of the directors are also directors of a while the remaining three directors have no affiliation with a the partnership_agreement of b provides the following all decisions with respect to the management and control of the partnership are required to be approved by a seventy-five percent vote of the partners accordingly the governing documents may only be amended with the approval of both partners section dollar_figure partnership_agreement c as managing partner section dollar_figure of the partnership_agreement is charged with conducting the day to day affairs of the partnership section dollar_figure of the partnership_agreement further provides that shall have the unilateral right of approval or disapproval with respect to any proposed action of the partnership where c reasonably believes that a proposed action or inaction may negatively affect the qualification of a as a tax exempt entity under sec_501 c of the code paragraph dollar_figure of the partnership_agreement provides that the dialysis center shall be open to all residents of the community without regard to the ability to pay it being the intent that b shall serve the needs of the community in the same manner and to the same extent as a c's board_of directors consists of three community leaders who are members of a‘s board_of directors and three members who are community leaders having experience with exempt entity matters and who do not engage on business transactions or have any affiliation of any nature with a b has entered into an employee_leasing agreement with a pursuant to which a provides skilled employees to b facility for the purpose of providing kidney dialysis services pursuant to the employee_leasing agreement b shall pay a an amount equal to the total costs incurred by a plus an administrative fee equal to five percent of the amount so determined agreement is five years provided however that either party may terminate the agreement upon ninety days prior written notice the term of the requested ruling sec_1 that c’s earnings will not be considered as unrelated_business_income attributable to a that the operations of c will not jeopardize a’s status as an organization described in sec_501 of the code that the dividends received by a from c will not constitute unrelated_business_taxable_income law and analysis sec_501 c of the code provides in part for an exemption from federa income_tax for corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation's net_income inures to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 of the code sec_513 of the code defines the term unrelated_trade_or_business to mean in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for funds to the exercise of performance by the organization of the purpose or function that constitutes the basis for exemption under sec_501 sec_512 of the code excludes dividends and interest from the calculation of unrelated_business_taxable_income sec_1 c -1 d of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense the providing of medical_care to the community without regard to the ability to pay has long been recognized as a charitable purpose sec_1 c -1 c of the regulations provides that an organization will be regarded it engages primarily in activities as operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose for federal_income_tax purposes a parent_corporation and its subsidiary are separate taxable entities so long as the purposes for which the subsidiary is incorporated are the equivalent of business activities or the subsidiary subsequently carries on business activities 319_us_436 431_f2d_227 5th cir that is where a corporation is organized with the bona_fide intention that it will have some real and substantial business function its existence may not generally be disregarded for tax purposes britt f 2d pincite however where the parent_corporation so controls the affairs of the subsidiary that it is merely an instrumentality of the parent the corporate entity of the subsidiary may be disregarded krivo industrial supply co v national distillers and chemical corp 438_f2d_1098 5th cir w fletcher cyclopedia of the law of private corporations section dollar_figure perm ed an organization recognized exempt under sec_501 c can hold ail of the stock in a for-profit subsidiary where the subsidiary is formed for a bona_fide business_purpose and is not conclusion bee a mere instrumentality of the parent and where the parent does not actively participate in the day to day management of the subsidiary accordingly a can own ail the stock in without jeopardizing its exempt status under sec_501 of the code therefore a will continue to qualify as an organization described in sec_501 c of the code folowing the formation and funding of as a general_partner of b because a will continue to operate exclusively for charitable purposes furthermore a’s principal activity will continue to be the providing of kidney dialysis services to the community thus a remains an organization described in sec_509 and sec_170 of the code furthermore the activities of c and the income derived from its activities will not be attributable to a for purposes of determining a’s tax exempt status under sec_501 c of the code dividends_paid by c will not jeopardize the exempt status of a and will not be taxable_income to a because the dividends are excluded under sec_512 of the code therefore we rule as follows ruling sec_1 c’s earnings will not be considered as unrelated_business_income attributable to a the operations of will not jeopardize a's status as an organization described in sec_501 of the code the dividends received by a from c will not constitute unrelated_business_taxable_income this ruling is directed only to the organization that requested it sec_6110 j of the code provides that it may not be used or cited as precedent the rulings in this letter only apply the specifically indicated sections of the code and regulations to the facts that you have represented in this letter we do not rule on the applicability of any other sections of the code and regulations to your case because this letter could help resolve any future questions about your income_tax responsibility please keep a copy of this ruling in your permanent records sincerely marvin f ‘e tander marvin friedlander chief exempt_organizations technical branch
